On Motion for Rehearing

PER CURIAM.
We grant appellant Morales’ motion for rehearing and withdraw our ruling dated July 5, 1989. The State concedes that the scoresheet under which Morales was sentenced erroneously added thirty points for “legal constraint.” See Fla.R.Crim.P. 3.701(d)(6). We therefore reverse the trial court’s order denying Morales’ Rule 3.850 motion and remand for resentencing under a recalculated scoresheet. Because the sentencing judge originally imposed a guidelines sentence, and the recalculated scoresheet will apparently result in a lower guidelines range, we note that a departure sentence is, in these circumstances, an available option if reasons for departure exist. See State v. Betancourt, 552 So.2d *6631107 (Fla.1989); Roberts v. State, 547 So.2d 129 (Fla.1989).
Reversed and remanded.